      Case 4:19-cv-01404-ACA-SGC Document 26 Filed 08/28/20 Page 1 of 2                     FILED
                                                                                   2020 Aug-28 AM 09:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 TESFA MILLER,                              )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No. 4:19-cv-01404-ACA-SGC
                                            )
 WILLIAM BARR, et al.,                      )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION

      Before the court is Tesfa Miller’s petition for a writ of habeas corpus brought

pursuant to 28 U.S.C. § 2241. (Doc. 1). The magistrate judge entered a report

recommending that the court dismiss the petition without prejudice as premature.

(Doc. 23). The magistrate judge advised the parties of their right to file specific

written objections within fourteen days of the entry date of the report. (Id. at 7). The

court has not received any timely objections.

      However, while the report and recommendation was pending before this

court, Respondents filed a motion to dismiss the petition as moot because the

immigration court terminated Mr. Miller’s removal proceedings, and U.S. Customs

and Immigration Enforcement (“ICE”) has released Mr. Miller from custody. (Doc.

24). Mr. Miller’s release from ICE custody renders his petition moot. See Nyaga v.

Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003) (“[A] case must be dismissed as moot
     Case 4:19-cv-01404-ACA-SGC Document 26 Filed 08/28/20 Page 2 of 2




if the court can no longer provide ‘meaningful relief.’”); Soliman v. United States,

296 F.3d 1237, 1242-43 (11th Cir. 2002) (once a habeas petitioner is no longer

detained, “no order . . . requiring [his] release into the community awaiting his final

removal order could have any effect”).

      Because Mr. Miller’s release from custody divests this court of subject matter

jurisdiction over the case, the court REJECTS the magistrate judge’s report and

recommendation to dismiss this action on the merits.           The court GRANTS

Respondents’ motion to dismiss the § 2241 petition as moot and WILL DISMISSS

the petition WITHOUT PREJUDICE for lack of subject matter jurisdiction.

      The court will enter a separate final order in accordance with this

memorandum opinion.

      DONE and ORDERED this August 27, 2020.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          2
